Citation Nr: 0313744	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to VA benefits as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from November 1948 to January 
1949, from July 1949 to August 1955 and, following a short 
break in service, from August 1955 to November 1959.

The veteran died in August 2002, and the appellant claimed 
dependency and indemnity compensation as his surviving 
spouse.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Houston, Texas, 
Regional Office (RO) that denied the claim on the ground that 
the veteran and the appellant were divorced at the time of 
the veteran's death.  The appellant has not claimed or argued 
common law marriage, the existence of a common law marriage 
is not raised by the evidence and it has not been adjudicated 
by the RO, and common law marriage is not addressed herein, 
either.

The appellant testified at a January 2003 hearing at the San 
Antonio, Texas RO, convened by the undersigned, the member of 
the Board designated by the Chairman to conduct the hearing 
and make the final decision in this case.


FINDINGS OF FACT

1.  The veteran and the appellant were married in 1970, 
divorced in 1992, married in 1998, and divorced in 1999.

2.  At all times relevant hereto, the veteran and the 
appellant resided in Texas.

3.  The veteran died in August 2002.

4.  At the time of the veteran's death, the appellant was not 
his spouse under the law of the State of Texas.
CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for 
purposes of VA benefits.  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to a January 2000 RO decision, the veteran had been 
granted service connection for rheumatoid arthritis of 
multiple joints, hepatitis, gastric ulcer, a left ankle 
disorder, and residuals of a fractured nose.  He was assigned 
a 100 percent combined schedular evaluation and was in 
receipt of special monthly compensation as well as other 
ancillary VA benefits.  He died in August 2002, but the file 
does not include a death certificate, so the cause of death 
has not been established.

The surviving spouse of a veteran who dies of a service-
connected disability is eligible for dependency and indemnity 
compensation.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5.  
However, entitlement to dependency and indemnity compensation 
requires that (1) the surviving spouse married the veteran 
within 15 years from the period of service during which the 
injury or disease that caused the veteran's death was 
incurred, or (2) the surviving spouse married the veteran at 
least one year before the veteran's death, or (3) the 
marriage was of any duration and a child was born to the 
veteran and the surviving spouse.  38 U.S.C.A. § 1304; 
38 C.F.R. § 3.54(c).

Alternatively, if a veteran's death is not due to a service-
connected disability, the surviving spouse may, nevertheless, 
be eligible for a death pension.  38 U.S.C.A. § 1541(a); 
38 C.F.R. § 3.3(b)(4).  However, entitlement to a death 
pension requires that (1) the surviving spouse married the 
veteran before May 8, 1985, or (2) the surviving spouse 
married the veteran at least one year before the veteran's 
death, or (3) the marriage was of any duration and a child 
was born to the veteran and the surviving spouse.  
38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

A "surviving spouse" is a person of the opposite sex, who 
was the spouse of the veteran under the law of the 
domiciliary jurisdiction at the time of the veteran's death, 
who lived with the veteran continuously (save for specific 
exceptions not applicable here) from the date of their 
marriage to the date of the veteran's death, and who did not, 
since the date of the veteran's death, remarry or live with 
another as spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.1(j), 3.50.

The evidence of record, including the appellant's testimony 
at the January 2003 hearing, shows that the veteran and the 
appellant married in 1970, divorced in 1992, married in 1998, 
divorced in 1999, and that they were, at all times relevant 
hereto, residents of Texas.

At the January 2003 hearing, the appellant testified, in 
addition to the foregoing, that she and the veteran lived 
together "off and on" between their two marriages and after 
the second divorce.  She said the veteran lived with their 
son after their second divorce, and that she often stayed 
there as well.  She contended she was entitled to VA benefits 
because she often took care of the veteran during the last 
months of his life and because, "To [her], when you marry 
somebody, you marry somebody for life, divorce or not."

The Board understands and appreciates the appellant's 
contention.  However, the law draws a bright line around the 
survivors of veterans entitled to VA benefits by virtue of 
their survivor status, and the appellant, who claims status 
as a surviving spouse based upon the care she gave the 
veteran during the months before his death, does not fall 
within the ambit of the law.  She was not married to the 
veteran, under the law of the State of Texas, at the time of 
his death, so she is not a surviving spouse for purposes of 
VA benefits.  Without such clear circumscription in the law, 
any caretaker, or any number of caretakers, could claim VA 
benefits upon the veteran's death.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
before the instant claim was filed.  VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

However, there is no VA duty to assist if there is no 
reasonable possibility that VA assistance will help 
substantiate the claim.  38 C.F.R. § 5103A(2); 38 C.F.R. 
§ 3.159(d).  In addition, there are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turn on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  Similarly, it would seem that it 
would not apply in cases in which the law, and not the 
evidence, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In view of the foregoing, the Board finds that 
VCAA does not apply here and that, if it did, there would be 
no VA duty to assist.

In this case, the appellant was not married to the veteran at 
the time of his death so, as a matter of law, she is not his 
surviving spouse.  Sabonis.  Further, there is no reasonable 
possibility that VA assistance will alter that legal fact.




ORDER

The appellant is not the veteran's surviving spouse for 
purposes of VA benefits, and the appeal is denied.




_____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

